UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-4158


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRYAN CHRISTOPHER SAMUEL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:14-cr-00351-TSE-1)


Submitted:   January 24, 2017              Decided:   January 27, 2017


Before SHEDD and    THACKER,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. Jenkins, Jr., BYNUM & JENKINS, PLLC, Alexandria,
Virginia, for Appellant.      Dana J. Boente, United States
Attorney, G. Zachary Terwilliger, Assistant United States
Attorney, Leslie R. Caldwell, Assistant Attorney General, Sung-
Hee Suh, Deputy Assistant Attorney General, John P. Taddei,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bryan       Christopher     Samuel       appeals   his       convictions     for

conspiracy to distribute heroin and possession of a firearm in

furtherance of a drug trafficking crime.                Samuel argues that the

district     court    erred     in   denying      his   motion       for    specific

performance of a plea offer made by the Government early in the

proceedings; Samuel’s specific performance request was based on

a claim that his trial counsel rendered ineffective assistance

during plea negotiations.            “Claims of ineffective assistance of

counsel may be raised on direct appeal only where the record

conclusively establishes ineffective assistance.                    Otherwise, the

proper avenue for such claims is a 28 U.S.C. § 2255 motion filed

with the district court.”            United States v. Baptiste, 596 F.3d

214, 216 n.1 (4th Cir. 2010) (citation omitted).                         Because the

record does not conclusively establish that Samuel’s counsel was

ineffective, we decline to consider Samuel’s claim on direct

appeal.      Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented     in    the    materials

before    this    court   and   argument      would   not   aid    the     decisional

process.

                                                                             AFFIRMED




                                          2